Citation Nr: 1404185	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  11-15 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the cervical spine ("neck disorder").  

2.  Entitlement to service connection for paresthesia of the right upper extremity as secondary to degenerative disc disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kalisse Anderson, Associate Counsel 


INTRODUCTION

The Veteran had active military service from May 1983 to May 2003.  

The Veteran testified before the undersigned Veterans Law Judge at an August 2013 hearing in Denver, Colorado.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts service connection for degenerative disc disease of the cervical spine and paresthesia of the right upper extremity as secondary to his neck disorder.  Specifically, he asserts that he was involved in a car accident in December 1996 that caused him to suffer whiplash in the neck and this injury exacerbated into degenerative disc disease of the cervical spine.  Further, there is evidence in the Veteran's service treatment records that he complained of numbness and tingling in his upper right extremity during service.  

The Board notes that the Veteran has not been provided a VA examination with respect to his neck disorder and paresthesia of the right upper extremity.  The Board notes that the Veteran is competent to report (1) symptoms observable to a layperson, e.g., pain, stiffness and numbness; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009). Consequently, given the Veteran's testimony at the August 2013 Board hearing, and in light of the new evidence of record regarding the automobile accident, the Board finds that a VA examination is warranted to determine whether the Veteran's current diagnosis of degenerative disc disease of the cervical spine and paresthesia is etiologically related to active service.  See 38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The information the Veteran submitted shows he was treated at North Okaloosa Medical Center Emergency Room after the accident.  Attempts should be made to get these records.

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran's medical records from the U.S. Army Community Hospital at Ft. Carson, Colorado, for treatment from 2011 to the present.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

2.  Ask the Veteran to complete a release authorizing VA to request his records from North Okaloosa Medical Center Emergency Room (Crestview FL) for treatment after the accident in December 1996.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

3.  After obtaining as much of the above medical evidence as is available, then, schedule the Veteran for the appropriate VA examinations for the purpose of ascertaining the nature and etiology of any current disorders of the neck and upper right extremity.  The claims file(i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE), including this remand, must be made available to the examiner for review, and the examination report should reflect that such review was accomplished. All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished. After reviewing the record and examining the Veteran, the examiner should indicate whether the Veteran suffers from a neck disorder or upper extremity disorder.  For each diagnosed disorder, the examiner should then address the following:

a.  Is it at least as likely as not (i.e., probability of 50 percent) that such disorder is etiologically related (incurred in, caused or aggravated by) to the Veteran's active military service?  The examiner should specifically comment on the automobile accident the Veteran suffered in December 1996, with notation of neck sprain.

b. For the upper right extremity disorder (if diagnosed), is it at least as likely as not (probability of at least 50 percent) that such disorder is proximately due to (caused by) a cervical spine disorder?

c.  For the upper right extremity disorder (if diagnosed), is it at least as likely as not (probability of at least 50 percent) that such disorder is aggravated by (chronically worsened beyond normal progression) a neck disorder?

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

